In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00185-CV

TIMOTHY LIVINGSTON AND LORI                  §    On Appeal from the 271st District Court
LIVINGSTON, Appellants
                                             §    of Wise County (CV14-05-319)

V.                                           §    April 2, 2020

U.S. BANK NATIONAL ASSOCIATION,              §    Opinion by Justice Womack
Appellee

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that appellants Timothy Livingston and Lori Livingston

shall bear the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack